           Case 2:20-cv-00981-JLR-TLF Document 36 Filed 12/07/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         MYRIAM ZAYAS,                                 CASE NO. C20-0981JLR-TLF

11                              Plaintiff,               ORDER OF REFERENCE
                  v.
12
           DEPARTMENT OF CHILDREN,
13
           YOUTH & FAMILIES, et al.
14
                                Defendants.
15
           Pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rule MJR 3, the court hereby
16
     refers to Magistrate Judge Theresa Fricke Plaintiff’s pending motion for joinder (Dkt.
17
     # 33). See 28 U.S.C. § 636(b)(1)(A); Local Rules W.D. Wash. MJR 3(a). Federal Rule
18
     of Civil Procedure 72(a) governs any objections to Magistrate Judge Theresa Fricke’s
19
     rulings concerning the above-described motion. See Fed. R. Civ. P. 72(a); Local Rules
20
     W.D. Wash. MJR 3(b).
21

22


     ORDER - 1
           Case 2:20-cv-00981-JLR-TLF Document 36 Filed 12/07/20 Page 2 of 2




 1          Accordingly, the court ORDERS that Plaintiff’s motion for joinder (Dkt. # 33) is

 2   referred to Magistrate Judge Theresa Fricke. The court further DIRECTS and

 3   EMPOWERS Magistrate Judge Theresa Fricke to conduct hearings and make further

 4   necessary orders consistent with 28 U.S.C. § 636, the local rules, and this order.

 5          Dated this 7th day of December, 2020.

 6

 7                                                    A
                                                      JAMES L. ROBART
 8
                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
